The material facts in this case are the same as in Buggy Co. v. Pegram,102 N.C. 540, and the same questions are involved.
This case brings in question a second time the validity of the probate of the deed held to be sufficient in Buggy Co. v. Pegram, 102 N.C. 540. That case is authority directly in point, and must govern the present one. Notwithstanding the earnest and elaborate argument of the appellant's counsel, we approve it as correctly decided, and do not feel called upon to add a word to what is there said.
Affirmed.
(506)